On
the following opinion was filed:
PER CURIAM.
Counsel insists, on an application for a rehearing, that we overlooked the case of Way v. Colyer, 54 Minn. 14, 55 N. W. 744, which, it is urged, is right contrary to our decision in this case. In this counsel is mistaken. We did not refer to the Way case, for the reason that it is not in point. In that case the controversy was between the debtor 'and creditor. Thing had a judgment against Colyer, and Colyer held Thing’s promissory notes at the time of the assignment of the judgment to plaintiff in that action; and it was held that the assignment was subject to the right of Colyer, the debtor, to set off the amount due from Thing on the promissory notes in an action by the assignee on the judgment. In the case at bar there was no controversy between the debtor and the creditor, Quigley and the railway company, and at the time of the assignment to plaintiff the company had no claim against Quigley which it could interpose as a set-off. Defendant is in no better position.
Application for rehearing denied.